Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-10, 12-22 have been examined. 

                                                                                                                                                                        
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejections.  On 9/17/21, Applicant amended the independent claims with new features.  Applicant’s Remarks address these new features.  See the rejection below with new citations and motivation including the addition of Lewis to the 103 rejection.
Also, in regards to 101, in light of the 5/13/2019 Amendments and Remarks and  the 101 guidelines, the 101 is removed. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 2, 4-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jennings (20130219428) in view of Raman (20130317919) in view of Lewis (20120047542). 
Claims 1, 8, 9 and 16: Jennings discloses a method and apparatus of providing advertising data related to live media content via data communications network, comprising:
	-receiving a steam of data representing the live media content (see abstract, line 4 whereby “…the ESRP receives media from an owner, manages the media….’; also see Figure 3, item 104 receiving media from media location cache, item 312);
	-receiving an indication of a period of time in the live media content designated for advertising (see abstract, lines 16-18 whereby “…the NRP processes the reservation data and locates (indication of a period of time in the live media content designated for advertising is implicit, if not explicit) an MMS that can stream the media to the viewer…’).
	Jennings further discloses determining, with a processing unit, a time at which the client device began receiving the live media content. See Jennings Abstract, Paragraph [0051]  and [0041] recited as follows:
	“[Abstract] The system and method for streaming media to a viewer and managing the media comprises an enhanced service routing processor (ESRP), a real time switch management system (RTSMS), a name routing processor (NRP), and a managed media switch (MMS).  The RTSMS has a reservation system.  The ESRP receives media from an owner, manages the media according to media rules and order rules defined by the owner, and distributes the media to one or more switches, such 

configured to receive the media rules and to receive a viewer's media request 
via the reservation server.  The reservation system of the RTSMS processes the 
media request according to the media rules and builds a reservation for the 
requested media.  The RTSMS generates the reservation to the viewer and to the 
NRP.  The NRP receives the reservation data from the viewer and from the RTSMS.  
The NRP processes the reservation data and locates an MMS that can stream the 
media to the viewer.  The NRP transmits the IP address of the MMS to the viewer 
and transmits the reservation data to the MMS.  The viewer initiates a session 
or connection with the MMS using the reservation number.  If the reservation 
data from the viewer matches the reservation data from the NRP, the MMS streams 
the media to the viewer.’  [Examiner interprets the reservation management system as implicitly having access to the start times of live media content beginning];  	
	[0051] The streaming system 102 also enables a media owner [device] to identify a program or a portion [segment] of a program that is made available for streaming.  The program typically identifies the sequencing, whether sequential, parallel, 
timing, or other, in which media clips are to be streamed, where the media 
clips are to be placed, and, in some instance, to whom the media clips can be 
transmitted. 
	[0041] In one embodiment, the present invention is directed to an overall 
integrated and distributed media routing algorithm (MRA) that correlates the 
diverse needs of a media content owner and/or an agent (client device/advertiser) ("content owner" or "media owner"), a packet distribution network owner, one or more 
	Also see paragraph [0055] recited as follows:
“[0055] Network distribution rules are defined by the network owner and/or one 
or more other packet (client/advertiser) network suppliers.  Network distribution rules are used to manage capacity, load, bandwidth, switch resources, and/or other events and/or resources, including resources for sessions and connections.  For example, a 
program can be configured to stream ten minutes of a sitcom based media, insert 
an advertisement and then return to the sitcom based media… The network distribution rules may manage and/or identify resources needed to transfer media between the streaming system 102 and one or more other packet [client/advertiser] networks.”  
 Jennings further discloses using APIs ([229, 320]). Jennings does not explicitly disclose providing an application programming interface (API) accessible, via the data communication network, to a client device.  However, Raman discloses the feature providing an application programming interface (API) accessible, via the data communication network, to a client device (see the abstract, lines 1-10 whereby ‘‘….a system and method for multimedia content publishing on multiple platforms….publishing the custom channel application to each of the specified platforms, and providing a user (client/advertiser API) interface of the custom channel application that is customized 
Jennings further discloses determining, with the one or more servers, a time, in the media content, and also providing live media content.  Jennings further discloses with one or more servers (Jennings discloses that servers can perform the various steps: Fig. 1, [7, 97, 118, 130, 131, 216, 217, 252, 323, 337]).  Jennings discloses that the invention works with live media content (see live at [40, 56, 57]).  Jennings discloses knowing the start time of content provided [46].  Jennings further discloses tracking users historical viewing habits [43, 87] and streaming times of particular content by a viewer [69, 153] and the time the media was sent to the viewer [113] and the time the streaming request was accepted [149] and the start and stop times by the viewer for playing recorded content [150].  Also note that Jennings tracks the particular content presented to the user, the amount presented and when the presenting started, and also the different content start times within a set of content [153, 150].  Also, note the content in Jennings can be live content, [40, 56, 57, 234] and that the content can be encoded, [202, 268, 321, 337, 346] and that the content has segments, [255].  Also note that Jennings discloses ad content insertion ([55, 67]). Also, note that Jennings ”portion” reads on segment (Jennings at [51]).  Hence, Jennings discloses determining a time, in the media content, and also providing live media content, at which the client device began receiving the media content.  

Jennings further discloses sending, from the one or more servers to the client device via a communication interface, an indication of the period of time in the live media content during which one or more of a set of predetermined behaviors can be implemented by the client device, wherein the indication of the period of time is based on the determined time at which the client device began consuming the live media content and the indication of the period of time in the live media content designated for a program can be configured to stream ten minutes of a sitcom based media, insert an advertisement, and then return to the sitcom based media....”; also note that Jennings changes the ad providing rules based on user profile [187]; Jennings further shows packet address ranges used for ad insertion spots into the media [340]).  Also, Examiner notes that these features are interpreted in light of Applicant’s Spec at [60] as noted in the Applicant’s Remarks page 9 dated 8/5/15.  Examiner notes that the predetermined behavior by the API can be the insertion of an ad at the ad insertion spot.  Also, as seen in dependent claim 2 dated 1/5/18, some of the predetermined behaviors can include displaying a banner or ads or enabling interactive content.  So, these features can be interpreted as sending an indication of where the ad can be inserted based on a time user has viewed the media and a time period designated for ad insertion.  And, Jennings discloses these features as seen in the preceding citations.  Also, note that Raman already has been shown to show the API features.
Jennings does not explicitly disclose that a manifest file is used for the preceding features. However, Lewis discloses using a manifest file for indicating the period of time in the live media content during which one or more of a set of predetermined behaviors (such as providing ads) can be implemented, wherein the indication of the period of time is based on the determined time at which the client device began consuming the live media content and the indication of the period of time in the live media content designated for advertising (note the manifest file and rules for ad insertion for a  insertion at specific time blocks of the live content [20, 22, 41]; and note the comments in the manifest file for what type of ads can be inserted at the specific time blocks of live content [24, 31]; note that these preceding features show the time period in live content for ad insertion; Lewis also shows the time period is based on when the client began consuming: if a live event starts at 1pm and the client starts consuming at 1:30pm, then the client enters the live event at 1:30om, and Lewis shows live events with the above citations, also note that Lewis Fig. 2 and [23] show that during live events the ad 245 replaces the content at segment 276c and 276d, hence, since it is live content, the actual event is still going on whether an ad is shown or not, and this shows how a client tuning in at 1:30pm misses the first half hour of a live event starting at 1pm, so Lewis knows the determined time at which the client device began consuming the live media content, alternatively, Lewis shows pre-roll ads before content, so the ad gets shown before the client enters the live content, [31]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Lewis manifest file for ad insertion into live 
	These notes are in regards to the following sending feature.  Examiner notes the 10/13/20 Interview. This interview presented the claim amendments dated 10/13/20 and officially submitted as a basis for this action.  Applicant’s amendment is based on Applicant Spec at [48].  In the Interview, Applicant described that this feature can be interpreted as the Content provider has Business rules for which ads are going to go with the stream itself.   The advertiser doesn't just control that his ad goes the advertiser winning the auction or just the advertiser’s rules.  Rather, business rules are with content/stream itself rather than with just the advertiser.  The per stream basis means for that particular content or set of content.  So, business rules for ad placement can be based on content owner or stream owner/provider rules.
	Jennings further discloses receiving, by the one or more servers from the client device, a request for the advertising in playback of the live media content (Jennings discloses request from viewer for program content ([186] and “[84]…the viewer's request.  The RTSMS 106 then generates a customized play script for the requested program to the viewer.  The play script may include the requested media, such as one or more media clips, and additional media, such as one or more advertisements,”). 

example, a program can be configured to stream ten minutes of a sitcom based 
media, insert an advertisement, and then return to the sitcom based media.” and “[57]… Live media typically has connection instructions to a live ingress switch.  A media alias typically references one or more other media clips.  A media selector 
typically contains rules identifying how to select one or more of several 
possible media clips.  An advertising selector is a type of media selector used 
to select an advertising media clip.”; and here is the request going from the servers to the advertiser, “[0340] The packet address from range 2112 and packet address to range 2114 are used to route stream requests based upon packet addresses.  For example, a company might insert an advertisement for a video game.”, in [340] a stream request is provided by the server to the advertiser; the request for content is also shown here, “[40]… improved systems and methods are needed for implementing control features, such as real time routing of requests for media service, dynamic matching of content to the viewer, and enforcement of media content owners' rights and distribution criteria.” and “[100]… By using reservation data for a viewer 118 or 120 and/or a program, the streaming system 102 is able to service a media request from 
more than one switch or more than one stream caster on a switch.” and ”[0106] The NRP 110 processes the request and compiles a list of switches that may be able to provide the requested media to the requesting viewer 118 or 120.”).

	“[0052] A program may have a list of media, an order, and/or other media rules.  The program may also have program creation rules and/or program routing rules.  Network distribution rules generated by the owner and/or operator of the streaming system 102 (hereafter, "network owner") or one or more other packet network suppliers also may be associated with the program.  The network distribution rules, the media list, the order, and any other special media rules, such as program creation rules and/or program routing rules, govern the transmission of the media for a program.”;
	“[0079] The ESRP 104 also enables a media owner to create special viewing rules and/or routing rules for the program.  The viewing rules and/or routing rules may identify any restrictions or other customizations…”;
	“[0188] The different selections for a media clip are based on a selection criteria provided by a media owner in the program, may specify directly which media clip to provide in the presentation”; 
	“[0141] The ESRP 104 processes the program with its respective media rules 
and order.  The ESRP 104 distributes the program to multiple switches in the 
western United States, including California.”.
	And, the content preceding that can be provided can be selected by a media selector that includes an advertising selector ([56, 57]).  So, the rules for streaming provided by the program or content provider in [52, 79, 188, 141] preceding apply to media selection including advertising selection.  

one or more other packet network suppliers… a program can be configured to stream ten minutes of a sitcom based media, insert an advertisement, and then return”).  Also, Jennings further discloses business rules for content insertion that are provided by the media owner and/or network operator so are related to the stream and not provided by the advertiser.  And, these rules apply to ad insertion including dynamic ad insertion: “[84] The RTSMS 106 processes the signaling… and if the program has restrictions applied by the media owner and/or network operator… The play script may include the requested media, such as one or more media clips, and additional media, such as one or more advertisements, either as media clips, banner advertisements, or other types of advertisements.” and “[0091] The RTSMS 106 can be configured to dynamically select advertising or other content.”.
	Also, further notice media insertion rules provided by the publisher, “[144]… The customized play script includes media selected based upon the statistical identification data, time of day, day of week, personal viewing preferences, or any other attributes that the publisher deems pertinent.  In this example, the presentation includes a 
movie media clip and an advertisement.”  And, as note above, the media selector includes an ad selector.  Also, this show the presentation including the content clip and the ad, “[0150] The viewer 118 receives the IP address and initiates a session with 
the MMS 112.  The MMS 112 streams the presentation to the viewer 118, including 
the movie media clip and the advertisement.”.

	Hence, Jennings clearly discloses the content/stream provider (and not just the advertiser) providing business rules for ad insertion into a streamed content.  Hence, Jennings discloses these features. 
	Jennings further discloses 	providing by the one or more servers to the client device, a response in a format for the advertising in the playback of the live media content ([55, 181, 186-188]).
	Jennings does not explicitly disclose a response in a standardized format for the advertising.  Examiner notes that Applicant Spec describes advertising data 
in a standardized format at one spot in Applicant Spec at [38].  Based on this, Examiner interprets standardized format for the advertising to be a format that allows the client to process more easily.  And, Jennings discloses determining the type of client device or type of media player at the client device and then sends content in a standard format based on that particular media player type [337].  Jennings also discloses responding to a viewer request for content with content and ads in a particular format for that viewer  (“[84]…The play script is formatted as the output of a presentation generator process and is formatted for the language/format of the viewer 
	Jennings further discloses coordinating the response to the client device (“[40]… such as real time routing of requests for media service”). 
	Jennings does not explicitly disclose stores an amount by which a session time of the client device is offset from real time, and
is utilized on subsequent requests of a play session for the client device.  See Applicant Spec at [51] for description of this feature. 	However, Jennings further discloses determining, with the one or more servers, a time, in the live media content, at which the client device began receiving the live media
content, based on which encoded content of the live media content first requested from a server by the client device. Jennings discloses that the invention works with live
media content (see live at [40, 56, 57]). Jennings discloses knowing the start time of
content provided [46]. Jennings further discloses tracking users historical viewing
habits [43, 87] and streaming times of particular content by a viewer [69, 153] and the

accepted [149] and the start and stop times by the viewer for playing the content [150].
Also note that Jennings tracks the particular content presented to the user, the amount
presented and when the presenting started, and also the different content start times
within a set of content [153, 150]. Also, note the content in Jennings can be live
content, [40, 56, 57, 234] and that the content can be encoded, [202, 268, 321, 337,
346] and that the content has segments, [255]. Also note that Jennings discloses ad
content insertion ([55, 67]). Also, note that Jennings "portion” reads on segment
(Jennings at [51]). Hence, Jennings discloses determining a time in the live media
content, at which the client device began receiving the live media content, based on an
encoded content of the live media content first requested from a server by the client
device.
	And, Lewis discloses the offset feature as the delay of the current viewing session from when the broadcast actually started.  Lewis discloses that the invention works with live media content (see live at [4, 15, 16]). And, Lewis further discloses a client device requesting a live content from a server device (Figs. 1, 2, 4; claims 1, 5, 7). And, Lewis discloses a plurality of encoded segments for a live content (Fig. 2 and its description show the live video segments at item 275 with segments 276a-276e were each segment has a known length of 10 seconds; also see encode and segment at [15, 16, 18]). And, Lewis discloses that the viewer can start watching or request the live content at any time ([28, 36, 37]). So, if the broadcast for a live football game starts at 1pm, the viewer can start watching at 130pm.  This would be the viewer would start with the segment that is actually broadcast at 130pm. So, since 30 mintutes have 
	Jennings does disclose using cookies ([339]) and HTML [131] and CML [221, 229].  Jennings does not, for the preceding feature, explicitly disclose using tokens to coordinate.  However, Raman discloses HTML, XML [63] and using tokens to coordinate ([81, 89]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raman’s using common Internet technologies and tokens to coordinate to Jennings using common Internet technologies.  One would have been motivated to do this in order to better use Internet technologies for communication and coordination.
	Claims 2, 10 and 17:  The prior art discloses the invention in claims 1, 9 and 16 above and  Jennings further discloses the feature of displaying an interstitial banner (see paragraph [0084], line 9).
Claims 4-7, 12-15, and 18-20:  The prior art discloses the invention in claims 1, 9 and 16 above and Jennings discloses the feature further comprising determining one or more advertising networks based on one or more business rules (see paragraph [0055], lines 1-16).
Raman further discloses the feature wherein the business rules include an API request, including ‘behaviors’ or set of behaviors (e.g. banner insertion),  providing interactive customization by client/advertisers/agents (see the abstract, lines 1-10 whereby ‘‘….a system and method for multimedia content publishing on multiple client/advertiser API) interface of the custom channel application that is customized based on each of the specified platforms”).
	Therefore, it would have been obvious to one skilled in the art at the time of the Jennings invention to include the feature whereby an API is provided to a client/advertiser/agent of the publisher of the live media in order to provide the client/advertiser/agent to provide control of advertising event insertion into live media as taught by Raman.  One would have been motivated to include said feature in order to further engage advertisers/clients for improved targeting, since improved targeting is an important feature to all advertisers.

Claims 21, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jennings (20130219428) in view of Raman (20130317919) in view of Lewis (20120047542) and further in view of Ma (20140150019). 
Claim 21. Jennings does not explicitly disclose the method of providing advertising data related to live media content via a data communications network as recited in claim 1, wherein the indication of the period of time in the live media content during which one or more of the set of predetermined behaviors described by the API can be implemented by the client device is provided in a comments portion of the manifest file.  Lewis discloses manifest files above but not comments portion of manifest files.  However, Ma discloses these features (see Ma and comments and ads and manifest file at [41, 42, 9, 39] and claim 22; Also, the Ma Provisional 61665373 supports the above at Provisional Page 6, first paragraph, see “comments”, and 
	Claim 22. Jennings does not explicitly disclose the method of providing advertising data via a data communications network as recited in claim 21, wherein the indication of the period of time in the live media content during which one or more of the set of predetermined behaviors described by the API can be implemented by the client device is provided in a comments portion of the manifest file.  Lewis discloses manifest files above but not comments portion of manifest files.  However, Ma discloses these features (see Ma and comments and ads and manifest file at [41, 42, 9, 39] and claim 22; Also, the Ma Provisional 61665373 supports the above at Provisional Page 6, first paragraph, see “comments”, and Provisional page 11, first and second paragraph, see “comments” mentioned twice).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Ma’s manifest file and use of comments for ad insertion into live content to Jennings ad insertion in live content.  One would have been motivated to do this in order to better insert ads into live content.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Also see NPL like Elemental Technologies and Elemental Live and ad insertion into live content with dates before 4/23/2013.
Nguyen et al. (USP 8,327,012) discloses Content sharing via multiple content distribution servers which includes an indication of traffic conditions which are transmitted to a traffic management device.
Goel et al. (US 2013/0198335) discloses a Just in time construct HLS steam from HDS live stream in response to receiving a request from a client device.
Gonzales et al. (US 2013/0246577) discloses connection management and optimization for services delivered over networks.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.